
	

113 HR 2414 IH: Black Box Privacy Protection Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2414
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Capuano (for
			 himself, Mr. Sensenbrenner,
			 Mr. Griffith of Virginia,
			 Ms. Brownley of California,
			 Mrs. Napolitano,
			 Ms. Jackson Lee,
			 Mr. Fortenberry,
			 Mr. Rodney Davis of Illinois,
			 Mr. Campbell,
			 Mr. Daines, and
			 Ms. Lofgren) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require automobile manufacturers to disclose to
		  consumers the presence of event data recorders, or black boxes,
		  on new automobiles, and to require manufacturers to provide the consumer with
		  the option to enable and disable such devices on future
		  automobiles.
	
	
		1.Short titleThis Act may be cited as the
			 Black Box Privacy Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)Consumers have the
			 right to know that event data recorders are installed in their vehicles, that
			 they are capable of collecting data recorded in automobile accidents, and how
			 such data may be used.
			(2)From the
			 standpoint of consumer privacy rights, most consumers are not aware that their
			 vehicles are recording data that not only may be used to aid traffic safety
			 analyses, but has the potential of being used against them in a civil or
			 criminal proceeding, or by their insurer to increase rates.
			3.Disclosure of
			 event data recorders on Automobiles and motorcycles
			(a)Labeling
			 disclosure for automobilesSection 3 of the Automobile Information
			 Disclosure Act (15 U.S.C. 1232) is amended—
				(1)in subsection
			 (g)(4)(B) by striking ; and and inserting a semicolon;
				(2)in subsection (h),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the end the following:
					
						(i)(1)the presence and
				location of an event data recorder;
							(2)the type of
				information recorded by the event data recorder and how such information is
				recorded; and
							(3)that the
				information recorded by the event data recorder also may be used in a law
				enforcement
				proceeding.
							.
				(b)Labeling
			 disclosure for motorcyclesThe Automobile Information Disclosure Act
			 is further amended by adding after section 3 the following new section:
				
					3A.Disclosure of
				event data recorders on motorcyclesEvery manufacturer of new motorcycles
				distributed in commerce shall, prior to the delivery of any new motorcycle to
				any dealer, or at or prior to the introduction date of new models delivered to
				a dealer prior to such introduction date, securely affix to the new motorcycle
				a label on which such manufacturer shall disclose—
						(1)the presence and
				location of an event data recorder;
						(2)the type of
				information recorded by the event data recorder and how such information is
				recorded; and
						(3)that the
				information recorded by the event data recorder also may be used in a law
				enforcement
				proceeding.
						.
			(c)DefinitionsSection 2 of such Act (15 U.S.C. 1231) is
			 amended by adding at the end the following:
				
					(i)The term event data recorder
				means any device or means of technology installed in an automobile that records
				information such as automobile or motorcycle speed, seatbelt use, application
				of brakes or other information pertinent to the operation of the automobile or
				motorcycle, as applicable.
					(j)The term motorcycle means a
				vehicle having a seat or saddle for the use of the rider, designed to travel on
				not more than three wheels in contact with the ground, and weighing less than
				1,500 pounds.
					(k)The term new
				motorcycle means a motorcycle the equitable or legal title to which has
				never been transferred by a manufacturer, distributor, or dealer to an ultimate
				purchaser.
					.
			(d)RulemakingWithin 180 days following the enactment of
			 this Act, the National Highway Traffic Safety Administration shall prescribe
			 regulations setting forth a uniform method by which a manufacturer shall
			 provide the disclosures required by the amendments made by this section.
			4.Requirement for
			 event data recorders on New AutomobilesNo person may manufacture for sale, sell,
			 offer for sale, introduce or deliver into interstate commerce, or import into
			 the United States, an automobile manufactured after 2015 (and bearing a model
			 year of 2016 or later) that is equipped with an event data recorder, unless
			 such event data recorder includes a function whereby the consumer can control
			 the recording of information by the event data recorder.
		5.Ownership and
			 unlawful retrieval of event data recorder data
			(a)Ownership
			 Rights; Conduct ProhibitedAny event data recorder in an automobile or
			 motorcycle and any data recorded on any event data recorder in an automobile or
			 motorcycle shall be considered the property of the owner of the automobile or
			 motorcycle. It shall be unlawful for any person other than the owner of the
			 automobile or motorcycle to download or otherwise retrieve data that is
			 recorded on any event data recorder except under one of the following
			 circumstances:
				(1)The owner of the automobile or motorcycle
			 or the owner’s agent or legal representative consents to the retrieval of the
			 information.
				(2)In response to an
			 order of a court having jurisdiction to issue the order.
				(3)The data is retrieved by a dealer, or by an
			 automotive technician for the purpose of diagnosing, servicing, or repairing
			 the automobile or motorcycle.
				(b)Treatment of
			 Violations as Unfair or Deceptive Acts or PracticesA violation
			 of subsection (a) shall be treated as a violation of a rule defining an unfair
			 or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(c)Enforcement by
			 the Federal Trade CommissionThe Federal Trade Commission shall
			 enforce this section in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this section.
			6.Criminal
			 penalties
			(a)In
			 generalChapter 2 of title
			 18, United States Code, is amended by adding at the end the following:
				
					40A.Event data
				recorders on automobiles.Whoever, in or affecting interstate or
				foreign commerce, knowingly fails to provide the disclosure required by section
				3(i) or 3A of the Automobile Information Disclosure Act (15 U.S.C. 1232)
				relating to event data recorders, or knowingly violates section 4 of the Black
				Box Privacy Protection Act, shall be fined under this
				title.
					.
			(b)Clerical
			 amendmentThe table of
			 sections of title 18, United States Code, is amended by adding after the item
			 relating to section 40, the following:
				
					
						40A. Event data recorders on automobiles.
				
					
					.
			7.DefinitionsAs used in this Act:
			(1)The term
			 consumer has the meaning given the term ultimate
			 purchaser in section 2 of the Automobile Information Disclosure Act (15
			 U.S.C. 1231).
			(2)The term
			 dealer has the meaning given that term in section 30102(a) of
			 title 49, United States Code.
			(3)The term
			 event data recorder means any device or means of technology
			 installed in an automobile that records information such as vehicle speed,
			 seatbelt use, application of brakes or other information pertinent to the
			 operation of the automobile.
			(4)The terms
			 manufacturer, new automobile, and new
			 motorcycle have the meanings given those terms in section 2 of the
			 Automobile Information Disclosure Act (15 U.S.C. 1231).
			8.Effective
			 DateThis Act and the
			 amendments made by this Act shall take effect 180 days after the date of
			 enactment of this Act.
		
